Title: From George Washington to Edmund Randolph, 9 April 1787
From: Washington, George
To: Randolph, Edmund



My dear Sir,
Mount Vernon April 9th 1787

In reply to your favor of the 2d I have to request that you will not be at the trouble of forwarding any money to me from the treasury.
If I should attend the Service, it will suit me as well to receive it from you in Philadelphia as at this place. If I should not, I have no business with it at all.
It gives me pleasure to find by your letter that there will be so full a representation from this State. If the case had been otherwise I would in emphatical terms have urged again that, rather then depend upon my going, another might be chosen in my place; for as a friend, and in confidence, I declare to you that my assent is given contrary to my judgment; because the act will, I apprehend, be considered as inconsistent with my public declaration dilivered in a solemn manner at an interesting Æra if my life, never more to intermeddle in public matters. This declaration not only stands on the files of Congress, but is I believe registered in almost all the Gazettes and magazines that are published—and what adds to the embarrassment is, I had previous to my appointment, informed by circular letter the several State Societies of the Cincinnati of my intention to decline the Presidency of that order & excused myself from attending the next General meeting at Philadelphia on the first Monday in May—assigning reasons for so doing which apply as well in the one case as the other. Add to these, I very much fear that all the States will not appear in Convention, and that some of them will come fettered so as to impede rather than accelerate the great ends of their calling which, under the peculiar circumstances

of my case, would place me in a disagreeable Situation which no other member present would stand in. As I have yielded however to what appeared to be the earnest wishes of my friends, I will hope for the best; and can assure you of the sincere and Affect. regard with which I am Dr Sir yr Obed. Servant

G. Washington

